EXHIBIT UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION OF RAPID LINK, INCORPORATED AND ONE RING NETWORKS, INC. The following unaudited pro forma condensed combined financial statements gives effect to the acquisition of One Ring Networks, Inc. (“One Ring”) by Rapid Link, Incorporated (“Rapid Link”) as if it had been completed on November 1, 2006.The following unaudited pro forma condensed combined statements of operations for the year ended October 31, 2007 and for the three and six months ended April 30, 2008 are derived from the historical financial statements of Rapid Link and One Ring. Accordingly, the acquisition was accounted for under the purchase method of accounting, the aggregate consideration paid is allocated to the tangible and identified intangible asset acquired and liabilities assumed on the basis of their fair values on the transaction date.Any excess purchase price is recorded as goodwill. These unaudited pro forma condensed combined financial statements have been prepared based on preliminary estimates of fair values. The actual amounts recorded as of the completion of the acquisition may differ materially from the information presented in these unaudited pro forma condensed combined financial statements.
